DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 5/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Prior Patent 10,170,930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Applicant’s arguments, filed 11/3/2020, with respect to claims 1-2, 4, 5, 8, 10-11, 13-19 and 21-27 have been fully considered and are persuasive.  The rejection of claims 1-2, 4, 5, 8, 10-11, 13-19 and 21-27 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4, 5, 8, 10-11, 13-19 and 21-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 2, 4, 5, 8, 10, 11, 13, 21 & 22, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially, that there is an indirect conductive path for electrical current between the circuit breaker and the electrical load and the circuit controller selectively controlling activation of the circuit conditioner in combination with other limitations recited in the claimed invention.
Regarding claims 14-19, 23 & 24, the prior art of record fails to teach either alone or in combination all of the limitations of claim 14, especially, that there is an indirect conductive path for electrical current between the circuit breaker and the electrical load and the circuit conditioner selectively conditioning the electrical flowing through the circuit assembly in combination with other limitations recited in the claimed invention.
Regarding claim 25, the prior art of record fails to teach either alone or in combination all of the limitations of claim 25, especially a first hot conductor that selectively conducts AC power from the circuit breaker to the circuit controller; and a second hot conductor that conducts AC power from the circuit controller to the electrical load, and that there is an indirect conductive path for electrical current between the circuit breaker and the electrical load in combination with other limitations recited in the claimed invention.
Regarding claim 26, the prior art of record fails to teach either alone or in combination all of the limitations of claim 26, especially a first hot conductor that selectively conducts AC power from the circuit breaker to the circuit controller; and a second hot conductor that conducts AC power from the circuit controller to the electrical load in combination with other limitations recited in the claimed invention.
Regarding claim 27, the prior art of record fails to teach either alone or in combination all of the limitations of claim 27, especially the second hot conductor that conducts AC power from the circuit controller to the electrical load in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
1/28/2021